188 Pa. Superior Ct. 424 (1958)
Commonwealth
v.
Bauder et al., Appellants.
Superior Court of Pennsylvania.
Argued September 8, 1958.
November 14, 1958.
*425 Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
Harold E. Kohn, with him Morris Efron, George J. Joseph, Harry A. Kalish, William T. Coleman, Jr., Philip P. Kalodner, and Dilworth, Paxson, Kalish, Kohn & Dilks, for appellants.
*426 Paul A. McGinley, District Attorney, for appellee.
OPINION PER CURIAM, November 14, 1958:
The orders of the court below are affirmed on the opinion of President Judge HENNINGER as reported in 14 Pa. D. & C. 2d 571.
DISSENTING OPINION BY GUNTHER, J.:
Substantially for the reasons expressed in Commonwealth v. Taber, 188 Pa. Superior Ct. 415, 145 A. 2d 908, and for the admitted discrimination which I consider arbitrary and in violation of the equal protection clause of the federal Constitution, I dissent.
WATKINS, J., joins in this dissent.